Citation Nr: 1414726	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-40 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the character of the Veteran's discharge for the period of service from October 19, 2000 to February 13, 2007 is a bar to benefits administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The Veteran (appellant) served on active duty from August 1989 to February 2007.  His February 2007 discharge was characterized as under other than honorable conditions (UOTHC).  He seeks VA compensation benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that the Veteran's service from August 1, 1989 to September 30, 1995 was honorable for VA compensation purposes, but that the service from October 1, 1995 to February 2007 was dishonorable.  In a July 2010 Statement of the Case, the RO determined that the Veteran's service from October 1, 1995 to October 18, 2000 was also honorable for VA compensation purposes.  The remaining issue is whether the Veteran's service after October 18, 2000 is other than dishonorable for VA compensation purposes.

The Board has not only viewed the appellant's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The instant appeal arises from multiple claims for service connection filed by the Veteran in April 2007.  The Agency of Original Jurisdiction (AOJ) has determined that the Veteran has "veteran" status for the period of service from August 1, 1989 to October 18, 2000.  Despite the Veteran's claims of service connection for several disabilities incurred during that period, the RO has not developed or adjudicated those claims.  Therefore, the Board does not have jurisdiction over the Veteran's claims for service connection, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was given an UOTHC discharge in February 2007 due to willful and persistent misconduct.

2.  The Veteran was not insane at the time that he committed the offenses for which he was discharged. 

3.  The Veteran's February 2007 discharge has not been upgraded by the service department.

4.  The Veteran reenlisted for a four year obligation from March 31, 2000 to March 31, 2004.

5.  The Veteran was discharged to reenlist in January 2004.

6.  The Veteran would not have been eligible for a discharge or release under conditions other than dishonorable in March 2004.


CONCLUSION OF LAW

The criteria for "veteran" status for the service period of October 19, 2000 to February 13, 2007 are not met.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.12, 3.13 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeal for "veteran" status.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

In this case, the RO provided the required notice in a letter dated in May 2007.  The letter informed the Veteran that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the Veteran to submit any evidence in support of his claim.  The Board finds that this letter was sufficient to notify the appellant of the criteria applicable to the claim.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that has been associated with the claims file include the service personnel records.  No other records have been identified as relevant to this issue.

No medical examination or opinion was provided in the course of this appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This case does not raise any medical questions that required additional medical evidence to resolve, as discussed at length above.  The duty to assist in providing a medical examination or opinion was not triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument with regard to his claim.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.

Eligibility for "Veteran" Status

The Veteran seeks VA compensation benefits in part based on his service on and after October 19, 2000.  He argues that his active service period through January 29, 2004 should be deemed honorable for VA compensation purposes.  For the reasons that follow, the Board finds that the Veteran's February 2007 UOTHC discharge was for willful and persistent misconduct, that the service department has not upgraded the February 2007 discharge, and that the Veteran was not insane at the time of the offenses leading to the UOTHC discharge.  The Board also finds that the Veteran had a conditional discharge in January 2004.  The Board concludes that the February 2007 discharge governs the character of discharge for the Veteran's service from October 19, 2000 to February 13, 2007.  The Board concludes further that the Veteran's UOTHC discharge is a bar to VA compensation benefits based on the Veteran's service from October 19, 2000 to February 13, 2007.  

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2013).  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  Cropper, 6 Vet. App. at 452-53; 38 C.F.R. § 3.12.  A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of "veteran."  Robertson v. Shinseki, 26 Vet. App. 169, 174 (2013) (internal citation omitted).

The Veteran was discharged with an UOTHC discharge in February 2007.  At a January 2007 general court-martial, the Veteran pled guilty to two counts of assault of a person under 16 years of age.  He was sentenced to 200 days confinement and reduction in rank.  He was credited with 166 days served and the remaining 34 days confinement was suspended.  He then received an administrative discharge.  

The Veteran submitted a May 2007 statement, received by VA in June 2007, that insisted that he was found not guilty of all charges against him by the general court-martial.  He also states that he pled guilty to two charges.  He also mentioned that other charges brought in a Texas court had been dismissed at about the same time.  

The Board finds that the Veteran is confused as to the meaning of his guilty pleas.  His guilty pleas are admissions that he committed every element of the specific offenses.  The general court-martial's action of conviction of the Veteran also results a determination of guilt as to all elements of the assault charges to which he pled guilty.  General courts-martial are courts of competent jurisdiction for such findings.  The Veteran's guilty pleas and the convictions are dispositive as to whether he committed the crimes.  The Board finds that the Veteran did assault a person, his stepdaughter, who was under 16 years of age at that time. 

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits; however, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  There are two types of character of discharge bars to establishing eligibility for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  None of the statutory bars is applicable in this case.  38 C.F.R. § 3.12(c).  

With regard to the regulatory bars, a discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge, because of a minor offense, will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or a wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  Even though the "technical" violation of mere ordinances cannot alone support a finding of willful misconduct, 38 C.F.R. § 3.12(d)(4) clearly contemplates the violation of penal statutes as a highly relevant, if not dispositive, consideration.  Yeoman v. West, 140 F.3d 1443, 1446 (Fed. Cir. 1998).  

The Veteran had several instances of misconduct during service.  In September 1998, the Veteran received administrative counseling due to wrongfully driving on base with suspended driving privileges and having an open container of an alcoholic beverage in his vehicle.  The Veteran received two non-judicial punishments for assaulting his wife in January 1999 and April 2000.  Finally, the Veteran pled guilty at a general court martial in January 2007 to two counts of assault against his stepdaughter.  The guilty plea was the result of a pretrial settlement agreement to drop additional charges.  

The Board finds that the Veteran's assaults on his stepdaughter were known prohibited actions.  The Veteran had been previously punished twice for assaults on his wife.  Moreover, assaults violate a penal statute.  See Uniform Code of Military Justice (UCMJ), Article 128.  The only reasonable inference is that the Veteran knew that assaulting family members was prohibited and likely to lead to punishment when he assaulted his stepdaughter.  The Board finds that the assaults were willful misconduct.  Yeoman, 140 F.3d at 1446.

In order for the offenses which led to the Veteran's discharge to be considered minor, so as to warrant an exception to a bar to VA compensation benefits, the offenses must be determined to be such that the commission of the offenses would not have interfered with or precluded the Veteran's military duties.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  The Veteran's misconduct shows a pattern of assaults leading to his arrest and confinement.  The Veteran was absent from duty for the 166 day period and discharged as a result of these offenses.  The Board finds that the record reflects that the offenses not only interfered with but precluded performance of the Veteran's military duties.  The Board finds the Veteran's offenses were not minor; concomitantly, the Board finds his offenses were willful and persistent misconduct.  The Veteran's February 2007 discharge must be considered as having been under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

There are three situations in which a veteran's discharge may not be a bar to benefits.  First, a discharge may not be a bar to benefits if the veteran was insane at the time of the offenses which lead to the undesirable discharge.  38 C.F.R. § 3.12(b).  The Veteran does not allege and the record does not otherwise suggest that the Veteran was insane at the time of the offenses in question.  The Board finds that the Veteran was not insane at the time of the commission of the offenses for which he was discharged.

Second, a disqualifying discharge may be upgraded by the service department.  38 C.F.R. § 3.12(e)-(h).  The Veteran has provided a January 2009 DD 215, adding an addendum that the Veteran had continuous honorable service from August 1, 1989 and ending on January 29, 2004.  The Board emphasizes that this DD 215 did not upgrade the ultimate February 2007 character of discharge.  It states instead that a portion of the Veteran's service was honorable.  As will be discussed below, the Veteran had numerous early reenlistments which resulted in conditional discharges in the period of August 1, 1989 to January 29, 2004.  No evidence has been received to show that the service department upgraded the February 2007 discharge.  The Board finds that the February 2007 UOTHC discharge has not been upgraded by the service department.  

The third, and most pertinent, exception to whether a character of discharge may be a bar to VA compensation benefits is whether a period of service may be deemed more than one period of service based on eligibility for an unconditional discharge.  See generally 38 C.F.R. § 3.13.  The Veteran's contentions on appeal concern this exception.  

A discharge in order to reenlist during peacetime service is considered a conditional discharge if it was prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13(b).  In these circumstances, the entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  Id.  A service member may, however, be considered to have been unconditionally discharged or released from active military, naval, or air service if the following conditions are met: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).  If all three requirements are met, the entire period of service does not constitute one period of service and, instead, the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  38 C.F.R. § 3.13(b); VAOGCPREC 8-2000 (July 25, 2000).

The Veteran's service history is one of many early reenlistments.  For clarity, the Board will present the whole history with the RO's determinations prior to evaluating the period of service on and after October 19, 2000.  

The Veteran joined the U.S. Navy Reserve in 1989, going on active duty on August 1, 1989.  His period of active duty was extended 38 months and concluded on April 18, 1995.  

The Veteran enlisted in the U.S. Navy directly on April 19, 1995 for a four year service period.  That service was extended by sixteen months so that it would have concluded on October 18, 2000.  

The Veteran had a discharge to reenlist on March 30, 2000.  He signed a new enlistment contract for a four year period of service from March 31, 2000 to March 30, 2004.  

The Veteran received another discharge to reenlist on January 29, 2004.  He signed a five year enlistment contract to serve from January 30, 2004 to January 29, 2009.  This period of service was terminated by the February 2007 UOTHC discharge.  

In the decision on appeal, the RO determined that the Veteran had a conditional discharge after completing his original service period from August 1, 1989 to April 18, 1995.  The character of service for this period was honorable; the RO concluded that the Veteran was eligible for benefits for this period.

While this appeal was pending, the RO determined that the Veteran had a conditional discharge from his second period of active service on March 30, 2000.  The RO found that the Veteran completed his second active obligation through October 18, 2000, was not discharged or released on October 18, 2000 due to the intervening March 30, 2000 reenlistment, and would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening reenlistment.  Based on these findings, the RO determined that the Veteran's service through October 18, 2000 could be deemed a separate period of active service.  See 38 C.F.R. § 3.13(c).  The Veteran's service for this period was not dishonorable, so the RO found that the Veteran was eligible for VA compensation benefits based on this period of service.  

The Veteran has objected to the RO's characterization of the March 2000 discharge as unconditional.  He insists that this period of service should be considered a whole together with the subsequent period of service ending on January 29, 2004.  

The RO's determination was in the Veteran's favor and extended his period of qualifying active service for VA compensation purposes by more than five years.  The Board cannot reverse favorable determinations granting basic eligibility.  Moreover, the Board's analysis of the subsequent period is not restricted by the RO's finding; thus, there is no harm to the Veteran in the RO's determination, despite his objection.

There is no question that the Veteran served in the active military, naval, or air service for the period of time he was obligated to serve at the time of his March 2000 reenlistment or that he was not discharged or released from service in March 2004 due to the intervening January 2004 reenlistment.  The crux of this case is whether the Veteran would have been eligible for a discharge or release under conditions other than dishonorable in March 2004 except for the intervening January 2004 reenlistment.  38 C.F.R. § 3.13(c).  

The Board finds that the Veteran would not have been eligible for a discharge or release under conditions other than dishonorable in March 2004.  As discussed, the Veteran was court-martialed for misconduct in January 2007.  According to the court-martial summary, one of the assaults to which he pled guilty occurred on or between January 2003 and on or between January 2004.  Regardless of the precise date, one of the assaults for which he was ultimately discharged occurred prior to 

the completion of his service obligation ending in March 2004.  As mentioned, the Veteran has submitted a copy of a January 2009 DD 215 showing a period of honorable service ending on January 29, 2004.  Because the DD 215 was not issued for an unconditional discharge, that characterization does not render the period ending on January 29, 2004 honorable for VA compensation purposes.  The Board finds that, because the willful and persistent misconduct for which the Veteran received his UOTHC discharge began prior to the completion of the March 31, 2000 to March 30, 2004 period of obligated active service, the Veteran was not eligible for a discharge or release under conditions other than dishonorable in March 2004.  The Board concludes that the January 2004 discharge was conditional.  38 C.F.R. § 3.13.  The exceptions to the regulatory bars to VA compensation due to the character of the Veteran's discharge are not met.

In light of the foregoing, the Board finds that the preponderance of the evidence does not establish "veteran" status for the period of service from October 19, 2000 to February 13, 2007.  Robertson, 26 Vet. App. at 174.  The Veteran was discharged for willful and persistent misconduct in February 2007 for knowing violation of a penal statute.  The February 2007 discharge is deemed dishonorable for VA compensation purposes.  He was not insane at the time of the offenses.  His discharge has not been upgraded.  He was not eligible for discharge or release under conditions other than dishonorable in March 2004.  The criteria for the exceptions to the regulatory bars are not met.  The Board concludes that the Veteran's January 2004 discharge was conditional.  By operation of law, the character of the February 2007 discharge determines the character of the Veteran's service under the March 2000 and January 2004 reenlistment contracts.  Thus, the Board concludes that the criteria for "veteran" status are not met for the service period of October 19, 2000 to 

February 13, 2007.  The benefit-of-the-doubt doctrine is not applicable.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  As the preponderance of the evidence does not establish "veteran" status or satisfy any of the criteria for exceptions to the regulatory bars to VA compensation benefits, the appeal must be denied.  


ORDER

The character of the Veteran's discharge for the period of service from October 19, 2000 to February 13, 2007 constitutes a bar to the receipt of VA monetary benefits; the appeal is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


